989 F.2d 506
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard C. WALL, Appellant,v.ROCKWELL INTERNATIONAL CORPORATION, Appellee.
No. 92-3004.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 17, 1993.Filed:  March 26, 1993.

Before BOWMAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Richard C. Wall appeals the order of the District Court dismissing Wall's age discrimination complaint without prejudice pursuant to Rule 4(j) of the Federal Rules of Civil Procedure for failure to serve the complaint on defendant Rockwell International Corporation within 120 days of the filing of the complaint.  Wall contends that good cause existed for his failure to effect service within the 120-day period.  He also argues that the dismissal of his suit will result in undue prejudice.


2
Having carefully considered the briefs and arguments of the parties, we affirm.  The facts of the case are undisputed, the language of Rule 4(j) requiring service within 120 days of the filing of the complaint is unambiguous, and good cause why service was not made within the 120-day period has not been shown.  Any actual prejudice that Wall may suffer from the dismissal of his complaint in accordance with Rule 4(j) is a necessary result of his failure to comply with the rule.  We therefore cannot conclude that the District Court abused its discretion in granting Rockwell's motion to dismiss.


3
AFFIRMED. See 8th Cir.  R. 47B.